                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO


ARMANDO VALDEZ-BORJA,

      Petitioner,

v.                                                     Civ. No. 18-1237 KG/KK
                                                       (Cr. No. 16-3390 KG)
UNITED STATES OF AMERICA,

      Respondent.

         ORDER DENYING CERTIFICATE OF APPEALABILITY
      Pursuant to Rule 11(a) of the Rules Governing Section 2255 Proceedings for the

United States District Courts, having entered final judgment adverse to Petitioner, and

finding that further argument is not warranted, this Court DENIES a certificate of

appealability.

      For the reasons stated in the Magistrate Judge’s Proposed Findings and

Recommended Disposition (Doc. 12) and the Court’s order adopting those findings (Doc.

14), Petitioner has failed to make a substantial showing of a denial of a constitutional right.

Therefore, a certificate of appealability should be denied.

The parties are hereby notified that, as provided in Rule 11(a), they cannot appeal
this denial and instead may seek a certificate of appealability from the United States
Court of Appeals for the Tenth Circuit pursuant to Federal Rule of Appellate
Procedure 22. They are further notified that a motion to reconsider this denial does
not extend the time to file a notice of appeal under Federal Rule of Appellate
Procedure 4(a).

      IT IS SO ORDERED.

                                               ____________________________________
                                               UNITED STATES DISTRICT JUDGE
